COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                 CONTINUING ABATEMENT ORDER

Appellate case name:       Harris County, Texas v. Park at Westcreek, LP

Appellate case number:     01-18-00343-CV

Trial court case number: 2016-32867

Trial court:               80th District Court of Harris County

        This is an accelerated appeal. Accelerated appeals have precedence over other types of
appeals. See TEX. R. APP. P. 40.1. In accelerated appeals, the record is due to be filed within 10
days after the notice of appeal is filed. See TEX. R. APP. P. 35.1(b).
         Appellant did not file a docketing statement advising this Court whether a reporter’s record
exists. The court reporter filed no notice advising this Court whether there was a reporter’s record
and, if so, when it would be filed.
        The reporter’s record was originally due on May 10, 2018. Orders issued for the court
reporter to file the record on May 14, 2018 and on May 29, 2018. The Court received no response
to these orders. On June 19, 2018, the Court abated the appeal and ordered the trial court to conduct
a hearing to determine why no reporter’s record had been filed.
        The trial court advised this Court that the court reporter, Michelle Tucker, who was
responsible for the record, was recovering from major surgery and had been unable to resume
work. Accordingly, by order of October 11, 2018, this Court continued the abatement but ordered
the court reporter to file a letter every month advising this Court of the status of her condition and
when she could file the reporter’s record. The court reporter has never advised this Court whether
a reporter’s record exists or the status of this record.
        Accordingly, we ORDER the court reporter to file with this Court within 10 days of the
date of this order a status report concerning the reporter’s record in this case. We further ORDER
the parties to advise this Court within 10 days of the date of this order whether the appeal can
proceed without the reporter’s record.
        The abatement of this appeal continues. The court will consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own motion.
If the court reporter files the record, the appeal will be reinstated.
       It is so ORDERED.
Judge’s signature: ___/s/ Justice Richard Hightower_____________
                    Acting individually  Acting for the Court


Date: __January 24, 2019___